Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

The amendment August 5, 2020 has been received and entered.  With the entry of the amendment, claims 2, 3 and 7 are canceled, and claims 1, 4-6 and 8-13 (including new claim 13) are pending for examination.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6 and 8-13 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al (US 2011/0247860) in view of Hotta et al (US 2010/0003399), Japan 10-072678 (hereinafter ‘678), Rickert (US 4808431), Ang (US 5938845), Kanda et al (US 2013/0122704) and Japan 03-068780 (hereinafter ‘780), EITHER alone OR further in view of Matsumura et al (US 4441965).
Claims 1, 6, 12, 13: Yoshioka teaches a method for fabricating a wiring (circuit) board in which the target substrate having via holes and/or trenches  (note 0017, 0031 – note holes or grooves/trenches, figure 1B) is subjected to an electroless plating process while being immersed in an electroless plating solution to fill the holes and/or trenches with a plating metal (figure 1E, 0034, o111).  Yoshioka describes initially providing a film 
(A) As to the specific plating solution including a water soluble metal salt, a reducing agent, a complexing agent, and a leveler as claimed, Yoshioka generally teaches electroless plating solutions for plating copper, nickel, etc. can be used (0111-0112) and describes using a commercial electroless plating copper solutions (0140).  Hotta teaches a method for fabricating a wiring (circuit) board with a target substrate having trenches or vias (holes) that are plated by an electroless plating process by being immersed in an electroless plating solution to fill the via holes and/or the trenches with a plating metal ([0001], [0047], [0055]-[0056]).  The plating solution is supplied to the target substrate (by immersion) ([0047]), and the electroless plating solution includes a water soluble metal salt, a reducing agent and a complexing (chelating agent, note the chelating agent has the same materials described by applicant as complexing agents, note Hotta at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka to use a plating solution as described by Hotta to provide a desirable plating without defects, since Yoshioka indicates using copper or nickel electroless plating, and Hotta as described above, indicates that an electroles plating solution for such plating used on a similar surface to Yoshioka can be one with a water soluble metal salt, a reducing agent, a complexing agent, and a leveler as claimed, giving a desirable plating without defects.  Additionally, as discussed above, Hotta would further suggest that trenches for plating can be 20 microns wide and 13 microns deep, in the claimed range, with an expectation of predictably acceptable results as known sizes to use, further suggesting a trench size to use in the process of Yoshioka.
(B) As to specifically supplying the electroless plating solution to under the target substrate, and diffusing an oxygen containing gas into the electroless plating solution supplied under the target substrate, and allowing the electroless plating solution to overflow from over the target substrate, and the air bubble size, Yoshioka describes that plating can be by immersion in plating solution and be copper or nickel plating solution 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka in view of Hotta to use the plating method with air bubble generation using a diffuser as suggested by ‘678 in order to provide a desirable high quality plating, since Yoshioka indicates plating by immersing in plating solution and Hotta teaches that known plating methods can be used, and ‘678 describes a known method for electroless plating wiring boards with prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
(C) as to suspending oxygen containing gas diffusion for a predetermined amount of time before the target substrate is completely immersed in the plating solution, ‘678 shows how the target substrate (7) can be completely immersed for plating (figure 1).  As discussed above, Yoshioka, Hotta and ‘678 indicate that the plating can be copper electroless plating, where Hotta notes using reducing agent such as formaldehyde ([0023]), and ‘678 also notes using formaldehyde ([0012]), and Hotta discussed plating a circuit board by immersing in the plating solution ([0047]) as does Yoshioka (0111), and ‘678 also notes plating a wiring board  with conductor pattern ([0012], [0002]).  Rickert discusses providing electroless plating of circuit boards in an electroless plating bath (column 1, lines 40-45), where copper electroless plating solution with formaldehyde is described (column 2, lines 25-40), and the substrate 14 immersed for plating (figure 1, column 2, lines 15-20), and where it is described by that bath is controlled by monitoring the desired electrical potential Emix, where the bath is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka in view of Hotta and ‘678 to initially provide the electroless plating solution without the substrate and diffuse air (oxygen containing gas) in to the electroless plating solution without the substrate, then suspend the diffusion of the air for a predetermined amount of time, then add the substrate to the bath, such that it becomes completely immersed in the plating solution before starting diffusing of air to the plating solution again, and conducting electroless plating with the target substrate completely immersed in the electroless plating solution, with the conditions of supplying the electroless plating solution under the target substrate, diffusing air into the solution supplied under the substrate, and allowing the plating solution to overflow over the substrate, and using plating solution components as claimed as suggested by Rickert to provide desirable plating, since ‘678 would describe how air can be provided to an electroless plating bath as discussed for part (A) 
(D) As to the electroless plating system as claimed, ‘678 would further describe providing a plating tank 1 filled with electroless plating solution (figure 1, [0012]), a plating solution supply inlet in the form of a pipe/tube 6 in the plating tank for supplying the electroless plating solution to under the target substrate ([0011], figure 1), and a diffuser for diffusing an oxygen containing gas into the electroless plating solution (note pipes 3 and/or source 2) (figure 1, [0011]), giving suggested plating systems to use. As to further providing that the supply inlet in the plating tank under the target substrate (when the substrate is completely immersed) is comprised of  at least 1 (claim 1) or a plurality of tubular members (claim 12) each having liquid injection holes and each extending horizontally and having a length greater than a horizontal width of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka in view of Hotta, ‘678 and Rickert to provide that the plating solution supply inlet is provided in the plating tank with at least a tubular member placed underneath the substrate when the substrate fully immersed in the plating tank containing the electroless plating solution where the tubular member has liquid injection holes and extends horizontally and having a length greater than a horizontal width of the substrate as suggested by Ang to provide the plating solution inlet with a sparger system as described by Ang above so as to provide desirable flow of fresh plating solution to sweep the substrate clear of unwanted chemicals and ensure continuous accessibility of the substrate surface to fresh In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), duplication of parts (here more than one tubular sparger member) would have no patentable significance as not giving a new and unexpected result as simply additional sparging would be suggested.
Optionally, further using Matsumura and ‘780, Matsumura, further describes how plating baths, that can include electroless plating baths, can be provided with immersed target substrates, where the bath can be provided with a tubular sparger member below the immersed target substrate, and where the sparger has liquid injection holes, and where the tubular member extends horizontally and would have a length greater than the horizontal width of the substrate (note figures 1, 2, column 4, lines 20-35, column 6, lines 10-60).  ‘780 describes how electroless plating can be provided with two pipes (tubular members) 15 extending horizontally for providing an inlet of plating solution in an electroless plating tank with plating solution and two pipes 19 acting as air diffusers, where the substrate would be in 17 and immersed in the plating solution  and the diffuser and plating inlet pipes can be below the substrate (figures 1-5 and translation, pages 2-3), where the tubular members 15 would be understood to acceptably have liquid injection holes as the porous “dust cylinder” (19) can also be used for providing solution (note translation, pages 2-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
(E) As to the placement of the diffuser for the oxygen containing gas such that the diffuser is disposed above the plating solution supply inlet (claim 1) and the use of the rectifier (claim 6), ‘678 shows that the plating solution inlet from pipe 6 can be placed under the diffuser in the form of air bubble generator 3 (which is above the surface of the tank) and above the diffuser in the form of fine bubble source 2 (as shown in figure 1).  Rickert as shown in figure 1 would indicate supplies, including of air entering the bottom of the plating tank (figure 1).  Ang does not describe the diffuser, but when describing the supply inlet indicates that it can be a tubular member (sparger 260) as discussed for section (C) above, and indicates that it can be placed adjacent to the underside panel 226 of the plating bath tank (column 4,lines 45-50, figure 3), so 
Kanda further describes providing electroless plating solutions and plating methods ([0003]), and shows how in a plating tank, it would be known to feed plating solution from below (note circulation line 202) and then for the flow to be straightened by passing through a straightening plate 204 shown as a plate with holes (openings) (figure 14, [0155]-[0158]), and also note a similar plate 154 with similar solution feed (figure 11, [0147]-[0148]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka in view of Hotta, ‘678, Rickert and Ang, EITHER alone OR further in view of Matsumura and ‘780 to provide a straightening plate as described by Kanda to provide a controlled straight feed of solution, as indicated to be desirably provided with plating with substrates and feeding solution from below, since Yoshioka in view of Hotta, ‘678, Rickert and  Ang, EITHER alone OR further in view of Matsumura AND ‘780 would also be feeding the solution from below. This straightening would also be understood to provide “rectifying” since the same plates with holes indicated by applicant as a 
Furthermore, when also providing the rectifier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka in view of Hotta, ‘678, Rickert, Ang and Kanda, EITHER alone or further in view of Matsumura and ‘780 such that when designing a system to have both the air diffuser and the tubular members for solution inlets as discussed above and also the rectifier, that from the descriptions of ‘678, Ang, ‘780 and Kanda there would be design considerations where the tubular members and air diffuser would be placed beneath the substrate and also be positioned in the tank, since both tubular member and air diffusers need to be present, and as shown by ‘678 diffusers can be both above and below an area of plating solution inlet and it is desirable to have different diffuser systems provided, and as shown by ‘780 diffusers can be on the same level as plating solution inlet, and Ang also describes how plating solution inlet members can be located adjacent a bottom of a plating tank, and, furthermore, Kanda would indicate a rectifier above the tubular member (solution supply inlet member) and below the substrate to straighten the flow, and therefore there would be a selection as to where the diffuser (one or more) and plating solution supply inlet members (one or more) and rectifier are to be placed relative to each other where all would be below the substrate, since it would be indicated that operation of a system with diffusions and inlet supply can occur In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). The diffusers would have porosity to give air bubbles in the claimed size as discussed above for ‘678 and ‘780, indicating how the diffuser would be porous with openings.
(F) As to the forming an oxidizing atmosphere on the target substrate surface including the via holes and/or trenches to prevent deposition of plating metal outside of the trenches or via holes and leaving a reducing atmosphere inside the via holes and/or trenches to promote the plating reaction such that the via holes and/or trenches are filled with plating metal, as discussed above, the same substrate surface with via holes and/or trenches as claimed in claims 1 and 13 will be provided including with prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Note as well, how applicant indicates starting with a substrate with catalyst only in recesses to plate only recesses (holes/trenches) as in Yoshioka (note applicant’s Figures 3C-4B and specification at 0055-0074). Note, even if only the fine bubbles of ‘678 to be used, ‘780 is also used and it indicates how simply a fine bubble diffusion can be provide during plating.
Claim 4: When providing the electroless plating process of Yoshioka in view of Hotta, ‘678, Rickert, Ang, Kanda and ‘780, EITHER alone OR further in view of Matsumura as provided for claim 1 above, ‘678 would further describe providing an overflow tank allowing the electroless plating solution to overflow from over the target substrate (figure 1, note overflow arrow into a tank that becomes piping 6, [0011]) suggesting such use as conventional, and Ang would further suggest such an overflow tank (column 4,lines 50-60, figure 3, note trough 280 acting as a tank).

Claims 8, 9: as discussed above ‘678 would provide air supply by the diffusing of fine bubbles from source 2, for example, where the air supply would be suspended for the supplying of the substrates.  Since the supply would simply be suspended, the same supply would be indicated before and after the suspension and would be the supply amount suggested by ‘678, which is 0.7 to 2.5 l/min per liter of plating solution, which overlaps the claimed amounts of claims 8 and 9 ([0009]).  This provides an amount overlapping that claimed, and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). ‘678 also indicates that large bubbles can be provided, but this can be a separate providing, and can be a second diffusing if considered as diffused, and so the first diffusing of the fine bubbles can meet the requirements of the claims. While ‘678 shows the source 2 as on the bottom of the tank, ‘780 would further indicate that tubular members 19 for air diffusion can be used also with micron size range pores (such as 55 microns) to give microaeration (translation, page 3), further indicating using similarly small fine air bubbles from tubular members that would be placed as discussed for claim 1 would be acceptable.
Claim 10: As to the amount of time for the suspension, Rickert describes using 15-20 minutes as an example (claim 7), but also allows a broader simply “a period of time” (claim 6), and since the resumption of air is based on a suppressing of chemical In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Claim 11: As to making the diffusers of porous ceramic, this would be suggested as discussed for claim 5 above. As to providing a plurality of the diffusers, ‘678 describes a plurality of diffusers extending horizontally (note 3 and 2) and below the substrate ([0011], figure 1), where pipe 3 at least can be considered tubular ([0011]). As to the use of a plurality of tubular members, ‘678 shows one pipe 3, however, as discussed in MPEP 2144.04(VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), duplication of parts (here more than one tubular diffuser) would have no patentable significance as not giving a new and unexpected result as simply additional diffusing would be suggested.  Furthermore, ‘780 would suggest how using a plurality of tubular air diffuser members 19 would be known (figures 1-5, translation pages 2, 3), further suggesting the acceptable use of multiple tubular diffusers as claimed.

Claim 5 and 11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka in view of Hotta, ‘678, Rickert, Ang, Kanda and ‘780  as applied to claims 1, 4-6 and 8-13 above, and further in view of Omasa (US 2001/0045360).
Claim 5: Further as to the diffuser made of a porous ceramic, ‘678 describes a fine bubble generating means for example as a fluororesin porous board ([0011]), giving a porous body made of fluororesin. As to a porous body made of ceramic, Omasa describes that microporous ceramic (note pores of 50-60 microns) can also be used for making a body through which air bubbles generated in a copper plating bath ([0200]-[0205]).   ‘780 further notes that a porous air diffuser for an electroless plating bath can be made of ceramic (translation, page 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka in view of Hotta, ‘678, Rickert, Ang, Kanda and ‘780 EITHER alone OR further in view of Matsumura to specifically use ceramic for the porous body material as suggested by Omasa with an expectation of providing a predictably acceptable porous body material, because ’678 describes using a body of fluororesin, but Omasa describes that air bubbles can also be provided to copper solutions using ceramic porous bodies with micropores, as well, and ‘780 it would further indicate how air diffusers can be made from ceramic.  Furthermore, if desired it would also be understood that the pipes 3 of ‘678 for supplying air bubbles would also be acceptably provided be ceramic pipes with holes (and so a porous ceramic body) since Omasa indicates ceramics pipes with holes can be used for providing air bubbles to copper plating solutions.

Response to Arguments
Applicant's arguments filed August 5, 2020 have been fully considered. 

(B)  Applicant has argued that the preventing deposition with the oxygen diffusion as claimed would go against the purpose and teachings of the cited references where the surfaces are plated.  The Examiner notes this argument, however, the above rejections are maintained. While Hotta plated the entire surface, the Examiner has now provided the primary reference to Yoshioka, where Yoshioka provides a similar substrate by a similar process to applicant, where catalyst is resultingly only provided in the recesses (trenches/holes) and plating is only to be provided in the recesses, and therefore, the same desire to not plate the top surface and only plate in the recesses is provided (note figure 1E and 0111, 0114, for example).  Since the same features as claimed are all provided as discussed in the rejection which are what applicant indicates would give the reducing atmosphere/oxidizing atmosphere effect, the same results are expected.   Applicant also argues that there is no disclosure or suggestion to provide the diffuser above the supply inlet and having the claimed bubble size.  The Examiner has reviewed these arguments, however, the rejection above is maintained.  The bubble size would be suggested from the range of ‘678 as discussed in the rejection, and the placement of the diffuser is suggested as discussed in the rejection with an expectation of acceptable results.  As discussed in the rejections above, while ‘678 does not disclose the details of the tubular inlet member, it does describe how an inlet for plating solution can be above or below diffuser members, Ang describes a placement of the inlet member and ‘780 also describes an alternative placement of diffusers and inlet members in a horizontal plane indicating with a review of the teachings of the different references that placement of diffuser and inlet members can be at a range of locations relative to each 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718